 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (“Amendment”) dated as of April 18,
2016, is made by and among Westport Axle Corp. (the “Borrower”), the Lenders (as
defined below) and Comerica Bank, as administrative agent for the Lenders (in
such capacity, “Agent”).

 

RECITALS

 

A.The Borrower entered into that certain Credit Agreement dated as of December
23, 2015 (as further amended, restated or otherwise modified from time to time,
the “Credit Agreement”) with Agent and the financial institutions from time to
time signatory thereto (each, individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), under which the Lenders
extended (or committed to extend) credit to the Borrower, as set forth therein.

 

B.The Borrower has requested that Agent and the Lenders agree to certain
amendments to the Credit Agreement and the Security Agreement, and Agent and the
Lenders are willing to do so, but only on the terms and conditions set forth in
this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Borrower, Agent and the Lenders agree as follows:

 

1.Amendments.

 

(a)The following term defined in Section 1.1 of the Credit Agreement is amended
entirely to read as follows:

 

“LIBOR Rate” means:

(a)with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar- Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar- Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
Agent and Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per annum rate equal to the average (rounded upward, if
necessary, to the nearest one-sixteenth of one percent (1/16%)) of the rate at
which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan
time) (or soon thereafter as practical), two (2) Business Days prior to the
first day of such Eurodollar-Interest Period in the interbank LIBOR market in an
amount comparable to the principal amount of the relevant Eurodollar-based
Advance which is to bear interest at such Eurodollar-based Rate and for a period
equal to the relevant Eurodollar-Interest Period; and

 

(b)with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest

 



 

 



--------------------------------------------------------------------------------

 

determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by Agent and Borrower, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which Agent is offered dollar deposits at or about 11:00

a.m. (Detroit, Michigan time) (or soon thereafter as practical) on such day in
the interbank eurodollar market in an amount comparable to the principal amount
of the Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and
for a period equal to one (1) month;

 

provided, however, that if, at any time, the LIBOR Rate determined under either
of the foregoing clauses is less than zero percent (0.00%), then the LIBOR Rate
shall be deemed to be zero percent (0.00%) for the purposes of this Agreement
(“Zero LIBOR Floor”), except that each Lender’s Hedge-Affected Share of any
Hedged Facility will bear interest at rates determined without giving effect to
the Zero LIBOR Floor.

 

(b)The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

“Hedge-Affected Share” means, as to any Lender at any date of determination, its
share of any Hedged Facility determined by multiplying the outstanding principal
amount of that Lender’s Advances under such Hedged Facility by a fraction with a
numerator equal to the current notional amount of the Specified Hedging
Agreements relating to such Hedged Facility and a denominator equal to the
outstanding principal amount of all Advances under such Hedged Facility.

 

“Hedged Facility” means the Revolving Credit and/or the Term Loan, as the case
may be, to the extent that all or any portion of the principal amount of
Advances in respect thereof bears interest at a rate based on the LIBOR Rate and
is subject to any Specified Hedging Agreement.

 

“Specified Hedging Agreement” means any Hedging Agreement providing for an
interest rate swap that does not provide for a minimum rate of zero percent
(0.00%) with respect to determinations of the LIBOR rate for the purposes of
such Hedging Agreement (e.g., determines the floating amount by using the
“negative interest rate method” rather than the “zero interest rate method” in
the case of any such Hedging Agreement made under the documentation published by
the International Swaps and Derivatives Association, Inc.).

 

 

(c)

The following is added as new clause (f) in Section 7.2, and Section 7.2 clauses
(f) and

(g) are re-numbered as (g) and (h), respectively:

 

(f) Copies of each Specified Hedging Agreement and all amendments,
modifications, extensions, renewals, cancellations, terminations thereof and all
material

 



- 2  -

 



--------------------------------------------------------------------------------

 

notifications thereunder, in each case promptly after entering into, or giving
or receiving, the same;

 

2.Conditions. This Amendment shall become effective (according to the terms
hereof) on the date that the following condition has been fully satisfied by the
Borrower:

 

 

(a)

Agent shall have received executed facsimile or email counterparts of this
Amendment duly executed and delivered by Agent, the Lenders and the Borrower,
with originals following promptly thereafter.

 

 

3.Authority. The Borrower hereby certifies that it has taken all necessary
actions to authorize this Amendment and the other Loan Documents delivered
herewith, supported by appropriate resolutions, that no consents or other
authorizations of any third parties are required in connection therewith, and
that either there have been no changes in the organizational documents
previously delivered to Agent or that true and accurate copies of organizational
documents are being provided to Agent with the certificate.

 

4.Representations and Warranties. The Borrower hereby represents and warrants
that, after giving effect to any amendments and consents contained herein,
execution and delivery of this Amendment and the other Loan Documents delivered
herewith and the performance by the Borrower of its obligations under the Credit
Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within its corporate powers, have been duly authorized, are not
in contravention of law or the terms of its articles of incorporation or bylaws,
and do not require the consent or approval of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law). The Borrower hereby reaffirms, covenants and agrees to be bound by all
the terms and conditions of the Amended Credit Agreement and each of the other
Loan Documents.

 

5.No Other Changes. Except as specifically set forth herein, this Amendment
shall not be deemed to amend or alter in any respect the terms and conditions of
the Credit Agreement or any of the other Loan Documents. The Borrower hereby
acknowledges and agrees that this Amendment and the amendments contained herein
do not constitute any course of dealing or other basis for altering any
obligation of the Borrower, or any other Credit Party or any other party or any
rights, privilege or remedy of Agent or the Lenders under the Credit Agreement,
any other Loan Document, any other agreement or document, or any contract or
instrument except as specifically set forth herein. Furthermore, this Amendment
shall not affect in any manner whatsoever any rights or remedies of the Lenders
or Agent with respect to any non-compliance by the Borrower with the Credit
Agreement or the other Loan Documents, whether in the nature of a Default or
Event of Default, and whether now in existence or subsequently arising, and
shall not apply to any other transaction.

 

6.Ratification. The Borrower hereby reaffirms, confirms, ratifies and agrees to
be bound by each of its covenants, agreements and obligations under the Amended
Credit Agreement and each other Loan Document previously executed and delivered
by it, or executed and delivered in accordance with this Amendment. Each
reference in the Credit Agreement to “this Agreement” or “the Credit Agreement”
shall be deemed to refer to Credit Agreement as amended by this Amendment and
each other amendment made to the Credit Agreement from time to time.

 

7.Defined Terms. Unless otherwise defined to the contrary herein, all
capitalized terms used in this Amendment shall have the meanings set forth in
the Credit Agreement.

 



- 3  -

 



--------------------------------------------------------------------------------

 

8.Confirmation of Lien Upon Collateral. The Borrower acknowledges and agrees
that the Indebtedness is secured by the Collateral and that its obligations
under the Security Agreement dated as of December 23, 2015, by and among
Borrower, such other entities which from time to time become parties thereto,
and Agent, for and on behalf of the Lenders constitute valid, legal, and binding
agreements and obligations of the Borrower. The Collateral is and shall remain
subject to and encumbered by the lien, charge, and encumbrance of any applicable
Loan Document, and nothing herein contained shall affect or be construed to
affect the lien or encumbrance created by any applicable Loan Document
respecting the Collateral, or its priority over other liens or encumbrances.

 

9.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

 

10.Other Modification. In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.

 

11.Expenses. The Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.

 

12.Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Michigan, and may be executed in counterpart,
in accordance with Section 13.9 of the Credit Agreement. Each of the parties
hereto agrees that this Amendment and any other Loan Document signed by it and
transmitted by facsimile or email or any other method of delivery shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding whether or not the original is in existence.

 

[Remainder of Page Intentionally Blank]

 



- 4  -

 



--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders and Agent have each caused this
First Amendment to Credit Agreement to be executed by their respective duly
authorized officers or agents, as applicable, all as of the date first set forth
above.

 

Westport Axle Corp.

 

Comerica Bank, as Agent

 

 

 

By:       /s/ Rand Stille          

 

By: /s/ Kelly C. McConnell        

Name: Rand Stille              

 

Name:  Kelly C. McConnell

Title:   Secretary                          

 

Title:    Vice President

 

 

 

 

 

 

 

 

Comerica Bank, as a lender, Issuing Lender and a Swing Line Lender

 

 

 

 

 

By: /s/ Kelly C. McConnell        

 

 

Name:  Kelly C. McConnell

 

 

Title:    Vice President

 

 

 



- 6 -

 



--------------------------------------------------------------------------------

 

[continuation signature page for First Amendment to Credit Agreement]

 

THE HUNTINGTON NATIONAL BANK

 

 

By:   /s/ Joseph K. Zayance          

Name:  Joseph K. Zayance

Title:    Senior Vice President

 



- 7 -

 

